NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3870-16T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RONALD E. REHM,

     Defendant-Appellant.
______________________________

              Submitted May 15, 2018 – Decided June 25, 2018

              Before Judges Reisner and Hoffman.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment
              Nos. 13-08-1029 and 13-07-0918.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Louis H. Miron, Designated
              Counsel, on the brief).

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (David M. Liston,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Ronald Rehm appeals from a March 10, 2017 order

denying his petition for post-conviction relief (PCR).                 We affirm.
     In 2014, defendant pled guilty to two counts of fourth-degree

stalking, N.J.S.A. 2C:12-10(b), and was sentenced to probation.

He did not file a direct appeal. However, he filed a PCR petition,

asserting that his trial attorney did not tell him about certain

collateral consequences of his guilty plea, specifically possible

adverse effects on future opportunities to work as a coach, umpire

and referee.    The trial court denied the petition.

     On this appeal, defendant presents the following points of

argument:

            POINT I: THE PCR COURT ERRED IN RULING THAT
            REHM RECEIVED THE EFFECTIVE ASSISTANCE OF
            COMPETENT TRIAL COUNSEL IN CONNECTION WITH HIS
            PLEA.

            POINT II: THE PCR COURT SHOULD HAVE CONDUCTED
            AN EVIDENTIARY HEARING TO ADDRESS THE CLAIMS
            RAISED BY REHM.

     Those    arguments   are   without    sufficient   merit   to   warrant

discussion in a written opinion, beyond the following comments.

R. 2:11-3(e)(2).

     In alleging ineffective assistance of counsel in connection

with a guilty plea, a defendant must present evidence that his

attorney     misadvised   him   or    otherwise   provided      substandard

representation,     and    that      but    for   counsel's      inadequate

representation, defendant would have refused to plead guilty and

instead would have insisted on going to trial. See State v. Nuñez-


                                      2                              A-3870-16T3
Valdéz, 200 N.J. 129, 139 (2009).               As one factor, defendant must

present evidence that it would have been rational to reject the

plea offer and go to trial.              See Padilla v. Kentucky, 559 U.S.

356, 372 (2010); State v. Maldon, 422 N.J. Super. 475, 486 (App.

Div. 2011).       A PCR petition must be supported by legally competent

evidence and not mere bald assertions.                  State v. Cummings, 321

N.J. Super. 154, 170 (App. Div. 1999).

       Defendant's petition does not satisfy any of those standards.

There       is   no   affidavit   or    other    legally   competent      evidence

supporting the petition.               Additionally, defendant presents no

claim – and no evidence - that he told his trial attorney that his

continued ability to work as a coach was critically important to

him or that the attorney misinformed him in any way.                   Nor is there

legally competent evidence that the attorney did not tell defendant

that    a    conviction    for    stalking      could   affect   his    employment

opportunities.

       At his sentencing, defendant indicated his awareness that the

charges against him were resulting in his losing opportunities to

work as an umpire.         Defendant's PCR petition did not explain why

it would have been rational to reject the plea offer and insist

on going to trial, which would have resulted in further public

airing of the charges.



                                          3                                 A-3870-16T3
     Because his petition was based on bald assertions, and did

not present a prima facie case of ineffective assistance of

counsel, defendant was not entitled to an evidentiary hearing and

the petition was properly denied.   See State v. Preciose, 129 N.J.

451, 462 (1992).

     Affirmed.




                                4                           A-3870-16T3